Citation Nr: 1427902	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-18 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher evaluation for arthritis of the thoracolumbar spine, rated as 20 percent disabling prior to August 17, 2010, and as 60 percent disabling from August 17, 2010 forward.  

2.  Entitlement to a higher evaluation than 10 percent for anterior spine arthritis of the thoracic spine under 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002) from December 26, 2006 to January 29, 2010.  

3.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopthy, effective from November 9, 2009 forward.

4.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopthy, effective from November 9, 2009 forward.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to July 13, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to May 1982, and from February 1985 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island which, in pertinent part, continued a                 10 percent disability rating assigned for anterior spine arthritis of the thoracic spine under Diagnostic Code 5291 (though this rating criteria technically was no longer  in effect), and assigned an increased rating of 20 percent for arthritis of the lumbar spine under Diagnostic Code 5237.  

For clarification purposes, the Veteran was originally granted service connection for a lumbar spine disorder, rated as 10 percent disabling under the former Diagnostic Code 5295, and for anterior spine, arthritis of the thoracic spine, rated as 10 percent disabling under the former Diagnostic Code 5291, each effective from May 7, 1992.  See RO Rating Decisions dated April 4, 1997, June 11, 1998, and July 20, 1998.  Under an amendment to the Rating Schedule that became effective September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine.  The thoracic spine has been combined to be evaluated with the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).  Due to these changes, DC 5291 no longer exists.  

In December 2006, the Veteran submitted a claim for an increased rating for her service-connected thoracic and lumbar spine disabilities.  As she applied for an increased evaluation after the implementation of the revised regulations in September 2003, only the most recent regulations apply.  From review of the rating decisions issued subsequent to the Veteran's increased rating claim, it appears that the RO increased the rating assigned for a lumbar spine disorder under the revised Diagnostic Code 5237 (which encompasses both the thoracic and lumbar spine, i.e., the thoracolumbar spine) to 20 percent, effective from December 26, 2006, the date of her claim.  However, the RO also left in effect a separate 10 percent rating for a thoracic spine disability under DC 5291 until January 29, 2010, at which point it was terminated and included within the 20 percent rating under DC 5237.  Thus, the issues have been recharacterized on appeal as listed on the title page of this decision.

In March 2011, the RO granted a TDIU, effective from July 13, 2010.  Whether the Veteran is entitled to a TDIU prior to this date is part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge.  In September 2011, the Board remanded the claims for increased ratings for thoracic spine and lumbar spine arthritis for further development.  In the interim, a July 2012 RO rating decision increased to 60 percent the evaluation for lumbar and thoracic spine arthritis, effective from August 17, 2010, and further granted separate 10 percent ratings for right and left lower extremity radiculopathy, both effective November 9, 2009.  The case is now back before the Board for appellate disposition. 


FINDINGS OF FACT

1. The Veteran is in receipt of the highest assignable rating of 10 percent under the former Diagnostic Code 5291 for arthritis of the thoracic spine, from December 26, 2006 to January 29, 2010.

2. From December 26, 2006 to August 16, 2010, there was at least one recorded instance of forward flexion of the thoracolumbar spine limited to 30 degrees.

3. Since August 17, 2010, the Veteran has been in receipt of the maximum assignable 60 percent evaluation for lumbar spine arthritis based on Intervertebral Disc Syndrome (IVDS), and has not at any point demonstrated ankylosis of the entire thoracolumbar spine.

4.  From December 26, 2006 to November 8, 2009, the Veteran had mild incomplete paralysis of the sciatic nerve, of the right and left lower extremities.

5.  The Veteran has not had moderate incomplete paralysis of the sciatic nerve, of the right and left lower extremities, at any time during the entire appellate period.

6.  From January 2, 2008 to July 12, 2010, the Veteran's service-connected disabilities rendered her unemployable.


CONCLUSIONS OF LAW

1. The criteria are not met to establish a higher rating than 10 percent for anterior spine arthritis of the thoracic spine from December 26, 2006 to January 29, 2010. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5291 (prior to September 26, 2003).

2.  The criteria are met for a 40 percent rating, but no higher, for arthritis of the thoracolumbar spine, from December 26, 2006 to August 16, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5242, 5243 (2013).

3. The criteria are not met for a higher rating than 60 percent for arthritis of the thoracolumbar spine, since August 17, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5242, 5243 (2013).

4.  From December 26, 2006 to November 8, 2009, a separate 10 percent rating, but no higher, is warranted for radiculopathy of the right lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.124, Diagnostic Code 8720 (2013).

5.  From December 26, 2006 to November 8, 2009, a separate 10 percent rating, but no higher, is warranted for radiculopathy of the left lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.124, Diagnostic Code 8720 (2013).

6.  From November 9, 2009, forward, a rating in excess of 10 percent for radiculopathy of the right lower extremity is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.124, Diagnostic Code 8720 (2013).

7.  From November 9, 2009, forward, a rating in excess of 10 percent for radiculopathy of the left lower extremity is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.124, Diagnostic Code 8720 (2013).

8.  From January 2, 2008 to July 12, 2010, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also, 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326 (2013).

VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Veteran has been apprised of each element of satisfactory VCAA notice, and whereas not all notice correspondence preceded the RO rating decision on appeal, she has had sufficient opportunity to participate in development of her claims prior to issuance of the most recent Supplemental Statement of the Case (SSOC) denying them.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, all measures have been undertaken to assist the Veteran with development of this matter, including obtaining VA and private outpatient records, and arranging for VA Compensation and Pension examinations.  There is no indication of any further pertinent evidence or information that has not already been obtained.  A Travel Board hearing was held.  During the Board hearing, the Veteran received proper assistance in developing her claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2002 & Supp. 2013); 38 C.F.R.       § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).                     This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40 , 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32   (2011).

Under applicable rating criteria, the Veteran's service-connected arthritis of the lumbar spine is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine. 

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The next higher available 40 percent rating is made for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Also potentially applicable is the Intervertebral Disc Syndrome rating criteria. IVDS is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a , Diagnostic Code 5243.  The relevant rating formula provides that:  If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Throughout the time period under review, since the Veteran's filing of a    December 2006 claim for increase, the lumbar spine arthritis condition has been evaluated under the aforementioned criteria.  

Regarding the service-connected thoracic spine disability, a separate 10 percent evaluation has been assigned under now defunct rating criteria.  Effective September 26, 2003, VA revised the criteria for evaluating all musculoskeletal disabilities of the spine.  68 Fed. Reg. 51,454  (Aug. 27, 2003). 

Prior to the revision in rating criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5291 provided for evaluation of limitation of motion of the dorsal spine.                                        A noncompensable rating was warranted for slight limitation of motion;                    a 10 percent rating for moderate limitation of motion; and a 10 percent rating                   for severe limitation of motion.

Under the current rating criteria, all disability of the dorsal and lumbar spine is considered together under the ambit of the "thoracolumbar" spine.  Essentially,    the RO kept a 10 percent rating for dorsal spine disability under Diagnostic Code 5291 past the September 26, 2003 regulatory revision, before severing this benefit on January 29, 2010. 

In light of the evidence, the Board will award a partial grant of increased rating for the thoracolumbar spine disability under DC 5237, to 40 percent for the time period from December 26, 2006 to August 16, 2010.  As to the thoracic spine disability, for which a 10 percent rating was assigned up until January 29, 2010, this 10 percent rating constitutes the maximum assignable disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5291, and therefore as a matter of law no higher evaluation is assignable.  As the Veteran was assigned the maximum disability rating available during the relevant period, based on symptomatology that includes limitation of motion of the thoracic spine, it is not necessary to consider 38 C.F.R. §§ 4.40, 4.45.  Johnston v. Brown, 10 Vet. App. 80 (1997).
Also for the reasons already cited, Diagnostic Code 5291 no longer is part of the VA Rating Schedule.  Accordingly, no increase from the current compensation scheme for a thoracic spine condition is proper.

Turning to the condition of arthritis and thoracic and lumbar spine, the Board sees fit to award a higher 40 percent rating from the December 26, 2006 date of claim for increase up until August 16, 2010, while continuing the existing 60 percent evaluation thereafter.  As for the timeframe from December 26, 2006 to August 16, 2010,  the Board cites the March 2007 VA Compensation and Pension examination, which found forward flexion of the thoracolumbar spine to no more than 30 degrees, as the basis for granting a 40 percent rating under the applicable General Rating Formula for Diseases and Injuries of the Spine.  This is notwithstanding that there are two subsequent VA examinations from 2008 and 2010 upon which the Veteran had similarly constrained spinal mobility, but those respective examiners cautioned that there was possible functional overlay and invalidity in the clinical findings noted therein.  Ultimately, the Board resolves reasonable doubt in the Veteran's favor on the dispositive subject of whether the rating criteria for assignment of a higher 40 percent evaluation are satisfied, pursuant to the precepts of applicable law.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. Thus, under the benefit-of-the-doubt doctrine, a higher 40 percent rating is warranted from December 26, 2006 to August 16, 2010 under the General Rating Formula for Diseases and Injuries of the Spine.  Again, as the Veteran is assigned the maximum disability rating available during the relevant period, based on symptomatology that includes limitation of motion of the spine, it is not necessary to consider 38 C.F.R. §§ 4.40, 4.45.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board otherwise observes that for the time period throughout, no greater schedular rating is assignable.  To this effect, from December 26, 2006 to      August 16, 2010 the Veteran did not manifest any ankylosis of the spine so as to warrant the assignment of a 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine. Nor was there any evidence of IVDS symptoms commensurate with the maximum 60 percent rating under Diagnostic Code 5243.  Specifically, there is no indication that the Veteran was prescribed bedrest by a physician.

Moreover, following the August 17, 2010 increase to 60 percent for lumbar spine disability, the Veteran again was not entitled to any higher schedular evaluation therefrom, namely as legally no higher rating is awardable due to IVDS, nor did the Veteran manifest unfavorable ankylosis of the entire spine as would warrant the maximum 100 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Consequently, a rating in excess of that granted above must be denied.

The Veteran has been assigned separate 10 percent ratings for radiculopathy of the right and left lower extremities, effective from November 9, 2009.  The left and right lower extremities are rated under DC 8720, applicable to neuralgia relating to the sciatic nerve.  DC 8520 applies to paralysis of the sciatic nerve and DC 8620 applies to neuritis of the sciatic nerve. Under these diagnostic codes, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve. A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy. An 80 percent rating is warranted for complete paralysis of the sciatic nerve.

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by such organic changes will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  A Note preceding 38 C.F.R. § 4.124a provides that when the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.

Upon review of the evidence prior to November 9, 2009, the Board finds that separate 10 percent ratings are warranted for radiculopathy of the right and left lower extremities.  Specifically, on VA examination in March 2007 the Veteran stated that her low back pain radiated to her right heel intermittently and occurred on the left side also, but not as often.  In August 2007, she was treated for right leg numbness by U.K., M.D.  There was right sciatica.  VA examination in June 2008 revealed degenerative changes of the lumbar spine associated with pain and symptoms of radiculopathy.  At that time, the Veteran complained of pain radiating down both legs.  Therefore, the Board finds that separate 10 percent ratings are warranted for radiculopathy of the right and left lower extremities under DC 8720, effective from the date of the Veteran's claim (i.e., December 26, 2006), until November 8, 2009.  

However, a rating in excess of 10 percent is not warranted for either lower extremity at any time during the entire appellate period, as there has been no evidence of moderate incomplete paralysis of the sciatic nerve.  On VA examination in March 2007, motor strength was 5/5 and sensation was intact.  VA neurological evaluation in April 2007 revealed normal findings, including motor and sensory evaluation.  When the Veteran was treated in August 2007 by U.K., M.D., she complained of right leg numbness, but neurological examination was intact.  Light touch sensation was preserved on VA examination in June 2008.  Most recently on VA examination in October 2011, muscle strength was 3/5 in the right lower extremity and 4/5 in the left lower extremity.  Muscle atrophy was present, at least in the quadriceps.  Reflexes were 2+, and there was some decreased sensation to light touch in the lower extremities.  The Veteran's pain was characterized as mild on the left and moderate on the right.  Overall, the examiner characterized the severity of radiculopathy of both the right and left lower extremities as mild.  In the absence of moderate incomplete paralysis of the sciatic nerve on the left or right, the Board finds that ratings in excess of 10 percent are not warranted at any time.

This claim need not be referred for an extraschedular rating pursuant to 38 C.F.R.           § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this case, there initially is no basis to find that the Veteran's thoracolumbar spine disorder and radiculopathy of the lower extremities present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and she does not manifest or describe symptomatology outside of those criteria.  Essentially, the rating criteria premised upon limitation of motion with  disc involvement, and associated pain and/or discomfort, and incomplete paralysis, fairly account for nearly all of the Veteran's symptoms as presented, including from her descriptions upon VA examination and on other occasions.  There essentially is nothing in her reported symptomatology of a back disorder or lower extremity disorders or in how they affects her that is considered unusual or exceptional.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.

Finally, total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more. Id.

In making this determination the critical inquiry is 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).  The Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a TDIU.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Prior to July 13, 2010, the Veteran's ratings were sufficient to avail her of schedular TDIU under § 4.16(a).  The only remaining consideration, then, is whether her service-connected disabilities rendered her unable to obtain and maintain substantially gainful employment.

VA examination in March 2007 revealed that the Veteran was employed full time.  Review of the record shows that she stopped working on January 2, 2008.  In November 2009, A.G., M.D. stated that because of the chronic nature of the Veteran's pain, she was totally disabled from all work activity.  In light of this, the Board finds that a TDIU is warranted from January 2, 2008 to July 12, 2010.  However, a TDIU is not warranted prior to that time, as the Veteran was employed 
until January 1, 2008.  Accordingly, a TDIU is granted from January 2, 2008 to July 12, 2010, but no earlier. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A 40 percent evaluation for arthritis of the thoracolumbar spine, from December 26, 2006 to August 16, 2010, is granted.  

A higher evaluation than 60 percent for arthritis of the thoracolumbar spine, since August 17, 2010, is denied.

A higher evaluation than 10 percent for anterior spine arthritis of the thoracic spine under Diagnostic Code 5291 from December 26, 2006 to January 29, 2010, is denied.  

A separate 10 percent rating, but no higher for right lower extremity radiculopthy, effective from December 26, 2006, to November 8, 2009, is granted.  

A separate 10 percent rating, but no higher, for left lower extremity radiculopthy, effective from December 26, 2006, to November 8, 2009, is granted.  

A rating in excess of 10 percent for right lower extremity radiculopthy, effective from November 9, 2009 forward, is denied.

A rating in excess of 10 percent for left lower extremity radiculopthy, effective from November 9, 2009 forward, is denied.

A TDIU, effective from January 2, 2008 to July 12, 2010, is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


